DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-9 have been amended. Claims 1-11 have been examined and are pending.
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and all intervening claims.
	
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. PCT/JP2017/013588, filed 03/31/2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.            Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) 
101 Flowchart Analysis: 
Step 1: meets the statutory category of a mental process;  Step 2A/Prong 1: recited claims – a classification unit configured to generate association information associating the first alert with the second alert; a learning unit configured to learn a generation pattern of the second alert when the anomaly occurs due to a cause other than a cyber-attack based on the association information generated by the classification unit and a generation pattern of the first alert when the anomaly occurs due to a cause other than a cyber-attack; and an extraction unit configured to extract, from among the second alerts, the second alert generated due to a cyber-attack based on the generation pattern of the second alert that is learned by the learning unit and output the extracted second alert – when viewed as a whole meet a mental process, thus an abstract idea; and 
Step 2B/Prong 2:  recites an additional element in steps (1)-(3), apparatus generating an association information for a first alert or second alert based on learned generation pattern, the steps are merely data gathering/analyzing processes, which are a form of insignificant extra-solution activity.  However, the particular additional element is recited at high level of generality that is no more than merely “apply” the mental step using a generic computer system.  The extracting step (3) is extracting the second alert based on learned cyber-attacks is also recited at high level of generality, not integrated into a practical application, and amounts to a mere post-solution of extracting that is a form of insignificant extra-solution activity. 
 The additional elements are determined to be no more than insignificant extra-solution activity.  In particular, the processor and computer system are considered conventional and well-understood, and are recited at high level of generality.  As the 
Dependent claim(s) Claims 2-9 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Claim 6, line 3: “...a cyber-attack...;” antecedent basis issue based on claim 1, line 8.
Claim 7, lines 5 and 8: “...a cyber-attack...;” antecedent basis issue based on claim 1, line 8.
Claim 8, line 3: “...a cyber-attack...;” antecedent basis issue based on claim 1, line 8.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “...a classification unit...a learning unit...an extraction unit...” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “...a classification unit...a learning unit...an extraction unit...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts Because at most Fig. 1 show extraction apparatus 1 of the claimed system, and Fig. 5 shows where each configuration in above example embodiment achieved by hardware/software/both including central processing unit (CPU)/memory; flowcharts describe main steps of the claimed method. The body of the claim does not positively recite any hardware embodiment. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are rejected under 35 USC 112 2nd for their dependency upon claims 1 and 10-11.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al, hereinafter (“Valdes”), US PG Publication, was submitted in 09/13/2019 IDS, in view of NEC Corporation, hereinafter (“NEC”), WIPO Application (WO2016092834 A1), was submitted in 09/13/2019 IDS (cited from ESPACENET English translation).
Regarding claims 1, 10, and 11, Valdes teaches an extraction apparatus capable of obtaining a first alert and a second alert that are generated, when an anomaly occurs in a control 5system, in order to provide notification of the anomaly, wherein the extraction apparatus comprises; an extraction method performed by an extraction apparatus 5capable of obtaining a first alert and a second alert that are generated, when an anomaly occurs in a control system, in order to provide notification of the anomaly, the extraction method comprising; and a non-transitory computer readable medium storing a program for causing a computer capable of obtaining a first alert and a second alert that are generated, when an anomaly occurs in a control system, in order to provide notification of the anomaly to execute: [Valdes, FIG. 1 and ¶¶0006 and 0018: Bayesian techniques to prioritize generated alerts or alert groups received from an intrusion detection system or other information security device 101 in response to hacker attackers, hardware failures, operator error, or other potentially harmful events, etc.]
, ¶¶0019-0020: alert prioritization device 103 may receive groups of alerts related to a common attack or event; alerts may be grouped by devices that generated them. Also assigns relevance scores to received groups of alerts]
a learning unit configured to learn a generation pattern of the 10second alert when the anomaly occurs due to a cause other than a cyber-attack based on the association information generated by the classification unit and a generation pattern of the first alert when the anomaly occurs due to a cause other than a cyber-attack; [Valdes, ¶0020-0021: alerts and relevance scores provided to a network manager’s console 105, where relevance scores can be revised and used to train the Bayes network... ¶0024: Received alerts or alert groups are examined, relevant features or attributes are identified where features are grouped into those referring to attack priority, attack outcome, and asset relevance] and 
While Valdes teaches the second alert generated due to a cyber-attack based on the generation pattern of the second alert that is learned by the learning unit [Valdes, p. ¶0018: Bayesian techniques to prioritize generated alerts or alert groups; ¶0024: Received alerts or alert groups are examined, relevant features or attributes are identified where features are grouped into those referring to attack priority, attack outcome, and asset relevance]; however, Valdes fails to explicitly teach but NEC teaches an extraction unit configured to extract, from among the second 15alerts, the second alert generated due to a cyber-attack based on the generation pattern of the ¶¶3 and 5: A communication monitoring system including IDS, where in an alert classification operation further support can be performed where operation analyzes routine items included in the alert (i.e. irregular structure like payload). An importance calculating apparatus when a first alert is notified in response to detection of an abnormality in monitoring communication network on the basis of the feature included in the communication information causing alert 1. The basis also determine features not included in the communication information on one or a plurality of second alert notified before the first alert in the past. The importance degree calculation obtains an importance degree for the alert. P. 3, ¶4: the degree-of-importance calculating unit 2 calculates the degree of importance based on the characteristic not included in the communication information on one or more alerts (second alerts) included in the communication information]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine alert(s) indicating a network abnormality [NEC, p. 2, ¶4].  


However, Valdes fails to explicitly teach but NEC teaches wherein the 20classification unit estimates the first alert and the second alert that have been generated due to the same cause and generates the association information associating the estimated first alert with the estimated second alert. [See NEC, P. 11, ¶¶2-8: Fig. 12 shows the communication monitoring device that include a detection unit 53 and a notification unit 54; where when the detection unit 53 detects abnormality, the alert information 103 included for each alert include: a detection time, an identifier of a detection rule, an IP address and a port number of a transmission source, an IP address, etc. Whereas the payload information 104 includes information in which an alert identifier and a payload are associated with each alert. That is the payload information 104 is stored in association with the correspondence relationship between the payload and the alert information held in the alert information 103.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine the association 

Regarding claim 3, the combination of Valdes and NEC teach claim 2 as described above.
However, Valdes fails to explicitly teach but NEC teaches wherein the classification unit estimates the first alert and the second alert that have been generated due to the same cause based on information about the occurrence time of the anomaly included in the first alert and the second alert. [See NEC, P. 11, ¶¶2-8: Fig. 12 shows the communication monitoring device that include a detection unit 53 and a notification unit 54; where when the detection unit 53 detects abnormality, the alert information 103 included for each alert include: a detection time, ..]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine the occurrence of the alert [NEC, p. 11, ¶¶2-8].  

Regarding currently amended claim 4, the combination of Valdes and NEC teach according to claim 2 as described above.
NEC, P. 11, ¶¶2-8: Fig. 12 shows the communication monitoring device that include a detection unit 53 and a notification unit 54; where when the detection unit 53 detects abnormality, the alert information 103 included for each alert include: a detection time, an identifier of a detection rule, an IP address and a port number of a transmission source, an IP address, etc. Whereas the payload information 104 includes information in which an alert identifier and a payload are associated with each alert. That is the payload information 104 is stored in association with the correspondence relationship between the payload and the alert information held in the alert information 103.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine the source of the abnormality [NEC, p. 11, ¶¶2-8].  


However, Valdes fails to explicitly teach but NEC teaches wherein the classification unit estimates the first alert and the second 5alert that have been generated due to the same cause based on information about the type of the anomaly included in the first alert and the second alert. [See NEC, P. 13, ¶1: the importance calculation device 31 calculates the importance degree for the alert by using the novelty of the N gram obtained based on the elapsed time from the latest appearance time to the detection time when the abnormality was detected]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine the type of the abnormality based on the condition of the N-gram [NEC, p. 13, ¶1].  

Regarding currently amended claim 7, the combination of Valdes and NEC teach according to claim 1 as described above.
However, Valdes fails to explicitly teach but NEC teaches wherein the extraction unit determines that among the second alerts, the second alert that matches the generation pattern of the second alert learned by the learning unit is the second alert ¶4: alert information acquiring unit 34 has a function of acquiring alert information matching the search condition form the alert information held in the alert information 103. Examiner interprets the held alert information 103 holds the second alert already trained and learned to indicate abnormality] 20and 
determines that among the second alerts, the second alert that does not match the generation pattern of the second alert learned by the learning unit is the second alert generated due to a cyber-attack. [See NEC, p. 11, ¶4. Examiner interprets the contrary can be ascertained as well with respect to the alert information 103 holding the second alert already trained and learned to indicate abnormality]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine alert(s) indicating a network abnormality [NEC, p. 2, ¶4].  

Regarding currently amended claim 8, the combination of Valdes and NEC teach according to claim 1 as described above.
However, Valdes fails to explicitly teach but NEC teaches wherein the extraction unit discards the second alert generated due to a cause other than a cyber-attack. ¶2: the degree-of-importance calculating device 31 can suppress a decrease in the importance due to the influence of the N-gram that appeared in the past but has not appeared thereafter. Examiner interprets this suppression of the N-gram condition associated with second alert, as a means to eliminate the abnormality. P. 5, ¶5]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to suppress conditions associated with a second alert [NEC, p. 5, ¶5].  

Regarding currently amended claim 9, the combination of Valdes and NEC teach according to claim 1 as described above.
However, Valdes fails to explicitly teach but NEC teaches wherein the first alert is an alert that the control system itself generates, when an anomaly occurs in the control system, in order to provide notification of the anomaly, [See NEC, p. 2, ¶¶3 and 5: ...a first alert is notified in response to detection of an abnormality in monitoring communication network ...] and 
the second alert is an alert that a system other than the control 21 system generates, when an anomaly occurs in the control system, in order to provide ¶¶3 and 5: ...The basis also determine features not included in the communication information on one or a plurality of second alert]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method of prioritizing Bayes network alerts of Valdes before him or her by including the teachings of a communication monitoring system, degree-of-importance calculation device and calculation method thereof of NEC . The motivation/suggestion would have been obvious to try to modify the Bayesian network system of Valdes by adding an importance calculating device as taught by NEC to determine alert(s) indicating a network abnormality [NEC, p. 2, ¶4].  


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayyagari et al (9,215,244 B2) discloses context aware network security monitoring for threat detection.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497